McMurray, Presiding Judge,
dissenting.
The superior court denied the appeal of these two appellants after determining that they “failed to prove by a preponderance of the evidence that there was a lack of uniformity or that the values and the methods used were improper or incorrect.” On appeal, this Court considers the sufficiency of evidence and not its weight. The evidence presented at trial was sufficient to authorize the judgment of the trial court, which should be affirmed. Hawkins v. Grady County Bd. of Tax Assessors, 180 Ga. App. 834, 835 (350 SE2d 790). My view of the evidence supporting the trial court’s findings differs from the majority’s views, especially concerning the market value of immature timber. Therefore, I respectfully dissent.
The 1994 appraisal of appellants’ land was increased over the appraisal for the preceding year because of an increase in a location zone multiplier assigned to the northern portion of the county where the property in question was located. The location zone multiplier for appellants’ land was increased from 1.08 to 1.6 resulting in a 48 percent increase in the appraisals. This Court has previously approved of dividing a county into zones so as to realistically include location as a factor of value, so long as the zones are not arbitrarily fixed but drawn from analysis of property sales in the county. Bethea v. Joint City-County Bd. of Tax Assessors, 219 Ga. App. 111 (1), 112 (464 *479SE2d 37); Thomas County Bd. of Tax Assessors v. Balfour Land Co., 214 Ga. App. 181, 182 (446 SE2d 745).
In the case sub judice, the change in the location zone multiplier, accompanied by a reduction in the number of zones into which the county was divided and a consequent redrawing of the zones, was based upon sales ratio studies which appellants maintain were flawed. Appellants maintain that the large tract study (pertaining to tracts of 26 or more acres) was flawed because the tax assessors excluded sales of timberland from the study and also because some of the tracts of land included in the study did contain significant quantities of timber for which no adjustment in sales price was made, resulting in a taxing of timber value prior to harvesting in violation of the uniformity requirement and the provision of the Georgia Constitution that standing timber be assessed only once following harvest. Art. VII, Sec. I, Par. Ill (e) (2).
As to the exclusion of timberland sales from the study, there is no requirement in Georgia law that comparable sales be identical, so that the valuation of timberland may be properly accomplished without the benefit of timberland sales. Inland Container Corp. v. Paulding County Bd. of Tax Assessors, 220 Ga. App. 878, 879 (1), 881 (470 SE2d 702). Therefore, the trial court was authorized to consider evidence that the valuation of the underlying land from timberland sales was not practical due to the volatile nature of timber prices. The conflicting evidence presented by appellants, that timber value could and should be backed out of timberland sales to obtain a realistic value for the underlying land, presented a factual question for resolution by the trial court as trier of fact and which was determined adversely to appellants.
Appellants’ contention, that the land sales used in the large tract study contained tracts with timber for which no adjustments in sales prices were made, presents another factual dispute which the trial court resolved against defendants. The original list of sales considered did include two timberland tracts which were later removed from the study without affecting the conclusions of the study. As to the tracts left in the study, the tax assessors testified as to examining each tract and finding no merchantable timber. There was no evidence that growing but not yet merchantable timber might contribute to the value of a tract of land. Therefore, no error was apparent in the failure to adjust the sales prices for such tracts.
Finally, I fail to find any lack of uniformity inherent in the sub-classification of the county by tract size, the division here being into large tracts of 26 acres or more, and small tracts of less than 26 acres. Tract size was acknowledged as a consideration in determining fair market value by the experts who testified in this case and has been noted in our prior decisions. See .Thomas County Bd. of Tax *480Assessors v. Balfour Land Co., 214 Ga. App. 181-182, supra, and Monroe County Bd. of Tax Assessors v. Remick, 165 Ga. App. 616, 619 (300 SE2d 203). Furthermore, within each subclassification there were further adjustments for tract size.
Decided July 16, 1998.
Jay S. Ricketts, for appellants.
W. Dan Roberts, for appellee.
In the case sub judice, appellants have attempted to demonstrate a lack of uniformity by showing a divergence in the values assigned to similar properties near the boundary of these two sub-classifications. However, once more, the evidence on this point is conflicting and within the domain of the trial court as trier of fact.
I am authorized to state that Chief Judge Andrews joins in this dissent.